Title: To Thomas Jefferson from Benjamin H. Latrobe, 9 November 1804
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Novr. 9h. 1804, Wilmington
               
               I arrived at this place from our works on the Canal yesterday, having daily attended at the postroad from the 3rd of Novr. to the 5th. in hopes that I should have been able to procure a passage to Washington. But the stages were so crouded with the Members going to Congress that I could not get a seat, and on the 5th. both lines were preengaged for three days to come. It was then too late to go to Washington previously to the next meeting of our board on the 20h.—On my return hither yesterday I was mortified to see the enclosed written on the 24h. of Octr. on my table where I had left it to be taken to the post office.—I have also a letter from our Roller of which the following is a Copy.
               
               “I have applied to Jones & Howell, and am informed that the Iron which they sent to the President U.S. was connected in the usual way thus.  from your letter I understand that it must be welded in this manner  and then bent down. As I am fearfull of some mistake, send me a pattern in paper. (I did send him the pattern, which he must have dropt since opening the letter). We are now rolling Iron for the purpose, and of course can finish it without delay.”
               One of the partners having been here yesterday, I made another pattern  which I sent up by him, & he will omit nothing to procure proper information from Jones & Howell & to have the business done satisfactorily.—He says that all the Iron will be packed in three weeks, ready to be put on board.—
               I shall go to Philadelphia in the course of a day or two after the 20th. & leave Mrs L. with her father while I go to Washington. I will then select the stoves you wish to be sent you, with great pleasure. This is the section of the Rittenhouse Stove, if I mistake not.  By a paragraph in the Aurora, I observe that the management of the public buildings at Washington has been made the subject of animadversion in the Federalist.—I have not seen the article, but from the paper in which it has appeared, it cannot but operate as praise.—
               This letter is the polygraphic copy with the short quill, by a machine made for me about three months ago. The quill is almost worn out—but the whole letter has been written without touching
                     the
                     adjusting screw a proof that the machine can
                     be made to work very correctly.—along the left end of the sheet on this side there has been a remarkable sinking (boucle)—which has occasioned blanks. I am with the sincerest respect 
               Yrs faithfully
               
                  
                     B Henry Latrobe
                  
               
            